Citation Nr: 1504544	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-23 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than July 9, 2010, for the award of a 100 percent rating for service-connected hepatitis B and C with liver complications.

(The question of whether an April 2011 Board decision contained clear and unmistakable evidence such as to warrant revision or reversal is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that, in pertinent part, increased the Veteran's rating for his service-connected hepatitis B and C with liver complications to 100 percent disabling, effective July 9, 2010.  

In his August 2012 VA Form 9, the Veteran requested a videoconference hearing.  However, in October 2012, he withdrew his request.  As the record does not contain any additional requests for an appeals hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2014).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  A September 2007 rating decision granted service connection for hepatitis B and C, and awarded a 10 percent rating, effective July 29, 2004.  A November 2009 rating decision increased the rating for hepatitis B and C to 20 percent, effective July 17, 2008, and 60 percent, effective July 27, 2009.  Then, an April 2011 Board decision increased the rating for hepatitis B and C to 20 percent, effective July 29, 2004; 50 percent, effective July 17, 2008; and 70 percent, effective July 27, 2009.  Finally, a May 2012 rating decision increased the rating for hepatitis B and C to 100 percent, effective July 9, 2010.  

2.  There is no medical evidence of record dated earlier than July 9, 2010, which demonstrates that the Veteran would be entitled to a 100 percent disability rating for his service-connected hepatitis B and C with liver complications.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 9, 2010 for the assignment of a 100 percent rating for hepatitis B and C with liver complications have not been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

 The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009). 

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim for increased disability compensation was granted in a September 2007 rating decision, an April 2011 Board decision, and a May 2012 rating decision.  He was also assigned effective dates for those grants of increased compensation.  As the Veteran's current appeal stems from a disagreement with a downstream element (the effective date for his award of a 100 percent disability rating), no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's VA and private treatment records, VA examination reports, and the Veteran's statements.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The effective date of a grant of an increased rating is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within a year from that date.  Otherwise, the effective date is the later of the date of increase in disability or the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014); Harper v. Brown, 10 Vet. App. 125 (1997).

The Veteran contends that he is entitled to an effective date earlier than July 9, 2010, for the assignment of a 100 percent rating for hepatitis B and C with liver complications.  In his July 2012 notice of disagreement, the Veteran stated that he believes his 100 percent rating should date back to 2004.  His hepatitis B and C with liver complications, status post liver transplant, is currently rated as 100 percent disabling under diagnostic code 7351.  His original grant of a 100 percent rating was issued under Diagnostic Code 7343, for malignant neoplasms of the digestive system, excluding skin growths, effective July 9, 2010.  Prior to the Veteran's diagnosis of hepateocellular carcinoma and liver transplant, his disability was rated under Diagnostic Codes 7312, 7345, and 7354.  In the May 2012 rating decision granted a 100 percent rating, effective July 9, 2010, based on a treatment record that diagnosed the Veteran's hepatocellular carcinoma.  

Diagnostic Code 7312 provides ratings for cirrhosis of the liver, primary biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis. Cirrhosis with symptoms such as weakness, anorexia, abdominal pain, and malaise is rated 10 percent disabling. Cirrhosis with portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss, is rated 30 percent disabling. Cirrhosis with history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), is rated 50 percent disabling. Cirrhosis with history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), but with periods of remission between attacks, is rated 70 percent disabling. Cirrhosis with generalized weakness, substantial weight loss, and persistent jaundice, or; with one of the following refractory to treatment: ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy (erosive gastritis), is rated 100 percent disabling.  A Note to Diagnostic Code 7312 provides that, for rating under Diagnostic Code 7312, documentation of cirrhosis (by biopsy or imaging) and abnormal liver function tests must be present.  38 C.F.R. § 4.114. 

Malignant neoplasms of the digestive system, exclusive of skin growths, are rated as 100 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7343.  A Note to Diagnostic Code 7343 provides that a rating of 100 percent shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure. Six months after discontinuing such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e).  

Diagnostic Code 7345 is used for chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C).  A 10 percent rating for chronic liver disease without cirrhosis requires intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12- month period.  A 20 percent rating for chronic liver disease without cirrhosis requires daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent rating for chronic liver disease without cirrhosis requires daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent rating for chronic liver disease without cirrhosis requires daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past twelve- month period, but not occurring constantly.  Finally, a 100 percent rating for chronic liver disease without cirrhosis requires near constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain. 

Note (1) under Diagnostic Code 7345 notes to evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354 (for hepatitis C) and under a diagnostic code for sequelae (See § 4.14.).  38 C.F.R. § 4.112 (2014).  Note (2) under Diagnostic Code 7345 defines an "incapacitating episode" as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician."  Further, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  Id.  Finally, Note (3) provides that hepatitis B infection must be confirmed by serologic testing in order to evaluate it under Diagnostic Code 7345.  Id. 

Hepatitis C is rated under 38 C.F.R. § 4.114, Diagnostic Code 7354, which is the same criteria for hepatitis B.  

For purposes of evaluating disabilities in 38 C.F.R. § 4.114 , the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer. The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy. "Baseline weight" means the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112. 

Finally, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7312, 7343, 7345, and 7354, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Private treatment records from Dr. E.L. from August 2005 to July 2009 show that the Veteran sought consistent treatment for his hepatitis B and liver disease.  In each of the treatment notes, the physician indicated that the Veteran was "doing well" and had "no symptoms."  

A July 2009 liver ultrasound first identified a possible liver mass in the Veteran.  At that point, additional testing was ordered, and the Veteran's private physician, Dr. E.L. referred him to the Methodist Specialty and Transplant Hospital for additional testing.

A private treatment record from the Methodist Specialty and Transplant Hospital indicates that the Veteran was seen in August 2009 regarding a "newly found liver lesion suspicious for hepatocellular carcinoma."  However, the diagnosis at that time was a "differential diagnosis" including dysplastic nodule versus early hepatocellular carcinoma due to the risk factors the Veteran had from him hepatitis B induced cirrhosis.  The physician requested a follow-up MRI study to assess the progression of the lesion.  The Veteran was seen again in November 2009, and he denied symptoms of nausea or vomiting; he reported a poor appetite and upper quadrant pain.  The physician noted "appearances are of concern for possible hepatocellular carcinoma."  Similarly, a note from March 2010 indicates that the Veteran's imaging studies produced "inconclusive and contradicting results" regarding whether the liver mass was hepatocellular carcinoma.  Finally, a July 2010 treatment record indicated that the Veteran's lesion met the "radiographic criteria for hepatocellular carcinoma."  The diagnosis persists throughout the remaining records dating until April 2012.  

A statement authored by Dr. E.L. in December 2009 indicates that the Veteran's hepatitis B caused "near constant debilitating symptoms" when the Veteran first sought treatment in 2004.  The physician described the symptoms as fatigue, malaise, nausea, vomiting, arthraigia, and right upper quadrant pain.  The physician also noted that he had recently found a mass in the Veteran's liver, which was determined to be hepatocellular carcinoma.  

Similarly, in a December 2009 statement provided by Dr. G.G., the physician explained that the Veteran had been a patient since December 1993, at which time he was diagnosed with hepatitis B.  The physician also noted that in 2004, the Veteran suffered from "fairly constant debilitating symptoms" including malaise, nausea, vomiting, and fatigue.  The physician noted that the Veteran also had arthrailias of his joints and upper abdominal pain.  

As set forth above, an April 2011 Board decision increased the rating for hepatitis B and C to 20 percent, effective July 29, 2004; 50 percent, effective July 17, 2008; and 70 percent, effective July 27, 2009.  This Board decision was not appealed and is therefore final in the absence of clear and unmistakable error. The question of whether the April 2011 Board decision contained clear and unmistakable evidence such as to warrant revision or reversal is the subject of a separate Board decision.

The Board finds that at no time before July 9, 2010, were there any increases in the Veteran's disability such that he warranted a 100 percent rating.  There is no competent and credible evidence that the Veteran's hepatitis B and C with liver complications resulted in symptoms severe enough to warrant a 100 percent rating under any of the applicable Diagnostic Codes.  While the statements submitted by the private physicians described the symptoms of the Veteran's hepatitis B and C with liver complications as "near constant" and "fairly constant" debilitating symptoms, the medical treatment records do not reflect these statements.  Furthermore, while there is evidence showing the Veteran was first referred to the Methodist Specialty and Transplant Hospital regarding a suspicious liver lesion in August 2009, he was not diagnosed with hepatocellular carcinoma until July 9, 2010.  As such, there is no competent and credible evidence to establish that the Veteran was entitled to a 100 percent rating for his hepatitis B and C with liver complications under any of the relevant Diagnostic Codes prior to July 9, 2010.

As the evidence does not show that the Veteran's hepatitis B and C with liver complications met the criteria for a 100 percent rating prior to July 9, 2010, an earlier effective date for the 100 percent evaluation is not warranted because a factually ascertainable increase in disability to the 100-percent level was not shown prior to July 9, 2010. As the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 









ORDER

An effective date earlier than July 9, 2010, for the assignment of a 100 percent rating for hepatitis B and C with liver complications is denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


